Name: Commission Regulation (EEC) No 2373/89 of 1 August 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 8 . 89 Official Journal of the European Communities No L 225/13 COMMISSION REGULATION (EEC) No 2373/89 of 1 August 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission Q) OJ No L 154, 13 . 6 . 1981 , p. 26. 0 OJ No L 355, 17. 12. 1987, p. 19 . No L 225/14 Official Journal of the European Communities 3 . 8 . 89 ANNEX Code CN code Description I Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 29,85 1 298 241,12 62,01 210,22 5 362 23,25 44 619 69,95 19,94 1.30 0703 10 19 Onions (other than sets) 16,48 716 133,08 34,23 115,92 2 959 12,83 24 627 38,61 11,00 1.40 0703 20 00 Garlic 167,32 7 277 1 351,26 347,55 1 176,97 30 050 130,33 250 047 392,04 111,75 1.50 ex 0703 90 00 Leeks 1 33,95 1 484 275,54 70,85 241,09 5907 26,53 51655 79,99 21,70 1.60 ex 0704 10 10 ex 070410 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and cabbages red 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or brese (Brassica oleracea italica) cala ­ var. 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 1.100 ex 0704 90 90 Chinese cabbage 64,47 2 795 518,82 133,51 453,22 11 544 49,93 96 891 150,55 43,58 1.110 070511 10 Cabbage lettuce (head lettuce) 52,94 2 294 426,65 109,65 372,32 9 430 41,08 79 578 123,47 35,78 \ 0705 11 90ll I \ IlI I l I I 1.120 ex 0705 29 00 Endives \ 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots i 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 1 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 1 1 0707 00 19 Cucumbers 1 30,79 1 333 247,80 63,67 216,23 5 486 23,94 46 071 71,77 21,04 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 236,46 10 238 1 902,64 488,93 1 660,24 42122 183,84 353 735 551,08 161,60 1.170 0708 20 10 Beans (Vigna spp., Phaseolus 56,31 2 449 454,76 116,97 396,10 10 113 43,86 84152 131,94 37,60 0708 20 90 SPP-) 1 liIIllll IIIlll 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1 201 223,34 57,40 194,90 4 936 21,50 41 657 64,63 18,73 1.200 Asparagus : li ll llli 1.200.1 ex 0709 20 00  green 531,39 23 113 4 291,43 1 103,80 3 737,92 95 435 413,93 794 118 1 245,07 354,91 1.200.2 ex 0709 20 00  other 416,48 18 032 3 351,18 861,16 2 924,23 74190 323,80 623 043 970,64 284,64 1.210 0709 30 00 Aubergines (egg-plants) 41,58 1 808 335,86 86,38 292,54 7 469 32,39 62150 97,44 27,77 1.220 ex 0709 40 00 Celery stalks and leaves 77,08 3 352 622,48 160,10 542,19 13 843 60,04 115188 180,59 51,48 1.230 0709 51 30 Chantarelles 586,95 25 530 4 740,13 1 219,21 4 128,74 105 413 457,21 877148 1 375,25 392,01 1.240 0709 60 10 Sweet peppers 57,46 2 499 464,10 119,37 404,24 10 320 44,76 85 880 134,64 38,38 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 50,85 2 204 409,24 105,31 357,49 9 106 39,38 76 426 118,75 34,37 1.270 ex 0714 20 00 Sweet potatoes, whole faesh 81,99 3 573 658,40 170,36 582,01 14 177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea fresh SPP-X 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than tains), fresh plan ­ 26,50 1 152 214,06 55,05 186,45 4 760 20,64 39 611 62,10 17,70 2.30 ex 0804 30 00 Pineapples, fresh 38,95 1 694 314,56 80,90 273,99 6 995 30,34 58 209 91,26 26,01 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 117,54 5 112 949,27 244,16 826,83 21 110 91,56 175 659 275,41 78,50 2.50 ex 0804 50 00 Guavas and mangoes, fresh 120,38 5 236 '972,20 250,06 846,80 21 620 93,77 179 903 282,06 80,40 2.60 Sweet oranges, fresh : I lll ll 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 30,08 1 308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 3. 8 . 89 Official Journal of the European Communities No L 225/15 Code CN code Description l Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 080510 15 0805 10 25 080510 35 0805 10 45  Navels, Navelines, Nave ­ . lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 42,99 1 870 347,19 89,30 302,41 7 721 33,48 64 248 100,73 28,71 2.60.3 080510 19 0805 10 29 0805 10 39 0805 10 49  Others 30,53 1 328 246,59 63,42 214,79 5 483 23,78 45 632 71,54 20,39 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 2010  Clementines 64,11 2 788 517,76 133,17 450,98 11 514 49,94 95 810 150,21 42,81 2.70.2 ex 0805 20 30 1 Monreales and Satsumas 37,83 1 645 305,51 78,58 266,1 1 6794 29,46 56 535 88,63 25,26 2.70.3 ex 0805 20 50  Mandarins and Wilkings 101,79 4 436 825,47 211,93 717,63 18 004 79,24 154 451 238,90 66,49 2.70.4 ex 0805 20 70  Tangerines and others 59,35 2 581 479,36 123,29 417,53 10 660 46,23 88 705 139,07 39,64 ex 0805 20 90 I II \\|| Il Il 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 51,49 2 239 415,82 106,95 362,19 9 247 40,10 76 947 120,64 34,38 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 99,36 4 322 802,45 206,39 698,95 17 845 77,40 148 491 232,81 66,36 2.90 IIGrapefruit, fresh : \ IIIIIlIl \ II 2.90.1 ex 0805 40 00  white 46,51 2023 375,62 96,61 327,17 8 353 36,23 69 507 108,97 31,06 2.90.2 ex 0805 40 00  pink 70,58 3 070 570,00 146,61 496,48 12 675 54,97 105 477 165,37 47,14 2.100 080610 11 Table grapes 121,37 5 279 980,23 252,12 853,80 21 798 94,54 181 389 284,39 81,06 0806 10 15 \\ II\\ II lili 0806 10 19 \ li lili li 2.110 0807 10 10 Water-melons 18,23 793 147,25 37,87 128,26 3 274 14,20 27 249 42,72 12,17 2.120 Melons (other than water ­ melons) I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 34,86 1 516 281,52 72,41 245,21 6 260 27,15 52 095 81,67 23,28 2.120.2 ex 080710 90  Other 51,34 2 233 414,66 106,65 361,18 9 221 39,99 76 732 120,30 34,29 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 56,68 2 465 457,74 117,73 398,70 10 179 44,15 84 703 132,80 37,85 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 58,92 2 562 475,83 122,39 414,46 10 581 45,89 88 052 138,05 39,35 2.150 0809 10 00 Apricots 63,54 2 763 513,17 131,99 446,98 11 412 49,49 94962 148,88 42,44 2.160 0809 20 10 0809 20 90 Cherries 143,96 6262 1 162,64 299,04 1 012,68 25 855 112,14 215 144 337,31 96,15 2.170 ex 0809 30 00 Peaches 44,72 I 945 361,22 92,90 314,63 8 033 34,84 66 843 104,80 29,87 2.180 ex 0809 30 00 Nectarines 68,11 2 962 550,06 141,48 479,1 1 12 232 53,05 101 787 159,58 45,49 2.190 0809 40 11 0809 40 19 Plums 67,29 2 927 543,46 139,78 473,36 12 085 52,41 100 565 157,67 44,94 2.200 0810 10 10 0810 10 90 Strawberries 118,75 5 141 955,54 245,54 833,80 21 154 92,32 177 651 276,76 81,16 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 170,54 7 418 1 377,27 354,24 1 199,63 30628 132,84 254 861 399,58 113,90 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 202,54 8 809 1 635,69 420,71 1 424,72 36 375 157,77 302 680 474,56 135,27 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 333,12 14 517 2 701,33 693,55 2 348,43 58 917 259,33 505 433 781,78 217,58